    2:18-mn-02873-RMG           Date Filed 03/18/20   Entry Number 521        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                             )
IN RE: AQUEOUS FILM-FORMING                  )            MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                     )
LITIGATION                                   )
                                             )            This Document Relates to
                                             )            Case No. 2:18-cv-03489-RMG
                                             )

                    MOTION FOR LEAVE TO AMEND COMPLAINT

       Plaintiff New Jersey American Water Company, Inc. files this its Motion for Leave to

Amend, with the accompanying Memorandum of Law in support thereof, the Declaration of T.

Roe Frazer II, and the exhibits annexed thereto.

Dated: March 18, 2020

                                                   By: /s/ T. Roe Frazer II
                                                   T. Roe Frazer II
                                                   FRAZER PLC
                                                   30 Burton Hills Blvd, Ste. 450
                                                   Nashville, TN 37215
                                                   (615) 647-6464
                                                   roe@frazer.law

Approved for filing by Plaintiff’s Lead Counsel:

/s/ Michael London
Michael London
mlondon@douglasandlondon.com
